Morgan, J.
The defendants, in curving their track, cut off a portion of the banquette in front of plaintiff’s property. He avers that the building of the railroad in such close proximity to the front of his house and door and the frequent passage of the train thereon have rendered his dwelling extremely uncomfortable and unsafe and dangerous to his wife and children, and that his house is liable to be set on fire on the passage of every train. For this he seeks damages, and a jury awarded him eight hundred dollars.
The answer to his demand is that the defendants were authorized by the Legislature and the City Council to place their track where they did.
This makes it unnecessary to consider the bills of exceptions found in the record.
It is therefore ordered that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the defendants, with costs in both courts.